UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2353


RENE RAMSEY,

                    Plaintiff - Appellant,

             v.

BROADWAY SERVICES, INCORPORATED,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Stephanie A. Gallagher, District Judge. (1:19-cv-03245-SAG)


Submitted: July 20, 2021                                          Decided: July 22, 2021


Before WILKINSON, AGEE, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rene Ramsey, Appellant Pro Se. Kevin Charles McCormick, WHITEFORD, TAYLOR
& PRESTON, LLP, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Rene Ramsey seeks to appeal the district court’s order granting Broadway Services,

Incorporated’s (“Broadway”), motion to dismiss as untimely Ramsey’s complaint alleging

discrimination and retaliation under Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§§ 2000e to 2000e-17. Broadway has filed a motion to dismiss Ramsey’s appeal as

untimely. We grant Broadway’s motion and dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

       In civil cases, parties have 30 days after the entry of the district court’s final

judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered its order on November 12, 2020. Ramsey filed the notice

of appeal on December 17, 2020. Because Ramsey failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we grant Broadway’s motion

to dismiss and dismiss the appeal.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             DISMISSED




                                            2